The opinion of the court was delivered by
Steele, J.
The plaintiff is in actual possession and by his deed from Olive Kelsey, is entitled to the benefit of her possession. Her possession was prior to any possession by the defendant or his grantors. The plaintiff will therefore maintain this action of tres? *364pass as against the defendant by virtue of mere prior possession,' unless the defendant has a right to the possession. It is then the defendant’s right and not the plaintiff’s which we are required to examine. The defendant shows a faultless chain of title on paper, but it turns out he does not own the land. One Quenton acquired the ownership by fifteen years possession adverse to the defendant’s grantors. The defendant’s chain of deeds represents nothing in the disputed land except what his grantors lost and Quenton gained. If Quenton’s title had been by deed from the defendant or his grantors, it is clear the defendant could not lawfully have disturbed the plaintiff’s prior possession. Quenton had no deed, but his adverse possession for the statutory period gave him an absolute indefeasible title to the land against the whole world on which he could either sue or defend as against the former owner. That being the case is there sufficient virtue left in the defendant’s paper title to warrant him in disturbing the plaintiff’s possession. Under the present English statute of limitations it is settled there would not be. The case would stand precisely as if the defendant or his grantors had convoyed to Quenton. The plaintiff would be liable to be interrupted in his possession only by Quenton or some person under him. Holmes v. Newland, 39 E. C. L. 48, (11 A. & E., 44.) In Jakes v. Sumner, 14 Mees. & Welsby, 41 Park, B., remarking upon the present English statute 3 and 4, W. iv. ch. 27, says the effect of the act is to make a parliamentary-conveyance of the land to the person in possession after the period of twenty years has elapsed. The several English statutes, and their supposed points of difference, are commented upon in 2 Smith’s Lead. Cases, 469, 559, et passim, and the case Fenner v. Fisher, Cro. Eliz. 288, is cited in Holmes v. Newland, ubi supra, as an authority under the previous statutes against the application to these statutes of the full extent of the rule applied to the statute of William 4. Any extended discussion of these English statutes would be unprofitable here for our statute, though mainly Vborrowed at the outset from the statute of James, was somewhat (modified when transferred to Yermont, and has been materially I altered in form in passing through the several revisions to which our (laws have been subjected. It now provides after the section relating
*365to actions that, “noperson having right or title of entry into houses or lands shall thereinto enter hut within fifteen years next after such right of entry shall accrue.” The first section takes away the remedy, and the second the right. G-. S. p. 442, §§ 1 and 2. The title is vested in the adverse holder for the statutory period, or as is often said, “the adverse possession ripens into title.” As a natural consequence the former owner is divested of all the new owner acquires. This interpretation giving to adverse possession for fifteen years the effect of a conveyance best accords with the other well settled doctrines upon the subject of limitations as applied to real property. A covenant to convey perfect title is satisfied by conveying a title acquired under the statute. In this country, as in England, an agreement made after the lapse of the statutory period to waive the benefit of the statute is not effective, but the title remains in the party who has acquired it under the statute, notwithstanding his waiver, until he conveys it back with all the solemnities required in any deed of laud. In language of the books, “by analogy to the statute of limitations we presume a grant of incorporeal rights after adverse uses for fifteen years.” It would certainly be an artificial construction of the statute which would make it a mere bar to the owner’s right against the person only who occupied adversely. It relates to the rights of the party to the land. It makes no reference to persons. In this case, if the plaintiff’s enjoyment of the land subjects him to an action or entry by Queutou, on the ground that Quenton and not the defendant is the true owner, it ought not at the same time so subject him to action or entry by the defendant, on the ground that the defendant is the true owner of the land. We are satisfied that no title remains
in the defend; hat under our statute, he has no right to the possession, en held that a plaintiff in possession without right could m¡ trespass agaijj^^jpn the true owner for a dis-turbance, while right of possession was in a third person by lease from the owner., Phillips v. Kent & Miller, 3 Zabriskie, N. J. Rep. 155. Here neither the right of possession nor the ownership was in the defendant.
The plainti aims that upon a correct construction of the deeds he lias Quenton’s title. This point we have not decided. The plaintiff’s *366prior possession will enable him to recover as against the defendant whose grantors suffered Quenton to acquire the land by adverse possession for the statutory period.
Judgment affirmed.